                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA

VERNON WAYNE MCNEAL,

                 Plaintiff,                  No. 2:05-cv-0441-TLN-EFB P
       vs.

EVERT, et al.,

                 Defendants.                 ORDER & WRIT OF HABEAS
                                      /      CORPUS AD TESTIFICANDUM

       Vernon Wayne McNeal (currently incarcerated by the CDCR as MacNeal), inmate # P-
34419, a necessary and material witness in proceedings in this case on February 25, 2019, is
confined in Centinela State Prison, in the custody of the Warden; in order to secure this inmate’s
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate in Court, 15th Floor, Courtroom No. 2, United States District
Courthouse, 501 I Street, Sacramento, California on February 25, 2019, at 9:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento,
P.O. Box 290007, Represa, California 95671.


                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, Centinela State Prison, 2302 Brown Road, P.O. Box 731, Imperial,
California, 92251-0731:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
DATED: January 15, 2019.
